El Juez Asociado Señor Feliberti Cintrón emitió
la opinión del Tribunal.
(Regla 50)
En ocasiones el silencio dignifica, pero en otras perpetúa el abuso y la falta de respeto.
—Hon. Erick V. Kolthoff Caraballo, Juez Asociado(1)
Por segunda vez en los pasados dos años, a causa del retiro de los Jueces Presidentes de este Foro, Hon. Federico Hernández Denton y Hon. Liana Fiol Matta, han sur-gido rumores, especulaciones y comentarios públicos sugi-riendo que algunos Jueces Asociados de este Tribunal se aprestaban a dar un “golpe de Estado”, al estar conside-rando o planificando nombrar a un Juez Presidente de en-tre alguno de los miembros de esta Curia. No fueron sufi-cientes para aplacar esos rumores, las declaraciones públicas realizadas por algunos de los Jueces de este Tri*763bunal, a los efectos de que eran totalmente falsos e infundados.(2) Véanse, por ejemplo, las declaraciones escri-tas realizadas el 4 de marzo de 2014 por el ex Juez Presi-dente Hernández Denton, según fueron publicadas por el periódico El Nuevo Día:(3)
Luego de dialogar con mis compañeros jueces asociados y juezas asociadas sobre este asunto, puedo afirmar que todos estamos de acuerdo en que es al gobernador de Puerto Rico a quien corresponde cubrir esa vacante, con el consejo y consen-timiento del Senado. De la misma manera que hemos defen-dido las prerrogativas constitucionales de la Rama Judicial, somos deferentes y respetamos las prerrogativas constitucio-nales de las otras ramas de gobierno. (Énfasis suplido).(4)
Hace apenas unos días, en ocasión del retiro de la ex Jueza Presidenta Fiol Matta y la subsiguiente nominación de la Hon. Maite D. Oronoz Rodríguez, Jueza Asociada, como Presidenta de este Tribunal, por parte del Goberna-dor de Puerto Rico, Hon. Alejandro García Padilla, el Se-nado de Puerto Rico, en horas de la tarde de 22 de febrero de 2016, procedió a confirmar a la Jueza Oronoz Rodríguez como Jueza Presidenta de este Tribunal. Algunos expresa-ron que ello se basó en alegados rumores de que nueva-mente un número de Jueces Asociados de este Tribunal se aprestaba a nombrar al Juez Presidente, entre alguno de los miembros actuales de este Foro, aprovechando el caso que había presentado ese mismo día ante el Tribunal de Primera Instancia el aquí peticionario, Ledo. Hiram Torres Montalvo (licenciado Torres o peticionario), aspirante a un puesto de legislador en las próximas elecciones generales.
*764Con este trasfondo en mente, y con el fin de ponerle punto final a este lamentable episodio y a toda la vorágine desmedida y totalmente infundada de insinuación y espe-culación al respecto, entendemos que llegó el momento de atender este asunto de una vez y por todas. Pasemos a repasar brevemente los hechos y el tracto procesal que dan origen al Recurso de Certificación que hoy atendemos.(5)
I
El 22 de febrero de 2016, el licenciado Torres presentó ante el Tribunal de Primera Instancia una Demanda de Injunction Preliminar y Permanente y Solicitud de Senten-cia Declaratoria. Mediante el injunction preliminar y per-manente procuraba impedir el nombramiento y confirma-ción de la Hon. Maite D. Oronoz Rodríguez como Jueza Presidenta de este Tribunal. Por otro lado, por medio del mecanismo de sentencia declaratoria le solicitó a ese foro que decretara que no existe fundamento alguno en la Cons-titución de Puerto Rico para delegar en la figura del Gober-nador de Puerto Rico el poder de nominar al Juez Presi-dente de esta Curia y, a la par, que reconociera que esa función recae en los Jueces Asociados.
Ese mismo día, en horas de la tarde, el Senado de Puerto Rico confirmó a la Hon. Maite D. Oronoz Rodríguez como Jueza Presidenta de este Foro. Inconforme con tal proceder, el 25 de febrero de 2016, el licenciado Torres presentó ante nos un Recurso de Certificación Intrajurisdiccional. Solicitó que dejemos sin efecto el nombramiento de la Jueza Presi-
*765denta, Hon. Maite D. Oronoz Rodríguez, y que promulgue-mos un reglamento interno para la selección del Juez Presi-dente de esta Curia. Fundamentó su solicitud en la premisa de que la Constitución de Puerto Rico no dispone un meca-nismo para la selección del Juez Presidente. Adujo, además, que aunque a través de los años se ha consentido que sea el Gobernador, con el consejo y consentimiento del Senado, quien nombre al Juez Presidente, ese procedimiento no tiene sustento legal en nuestra Constitución, ni en jurispru-dencia alguna, además de que “vulnera las nociones más elementales de democracia y de sana administración que debe imperar en todo el Gobierno de Puerto Rico, incluyendo en sus Tribunales de Justicia”.(6)
Cuatro días más tarde, es decir, el 29 de febrero de 2016, el Gobierno de Puerto Rico compareció ante nos, por con-ducto de la Procuradora General, para solicitar que certifi-quemos e invoquemos nuestras prerrogativas al amparo de la Regla 50 del Reglamento de este Tribunal {Regla 50),(7) con el propósito de que desestimemos la Demanda presen-tada por el licenciado Torres ante el foro primario. Aludió, en primera instancia, que el peticionario no ostenta legiti-mación activa para: (1) solicitar que se anule un nombra-miento judicial, (2) abogar por la facultad de los miembros de este Foro para nombrar al Juez o Jueza Presidenta y (3) solicitar que este Tribunal adopte reglamentación interna para ese propósito. Adujo, además, que la controversia no es justiciable por tratarse de una cuestión política, cuyo reme-dio atenta contra la separación de poderes, y porque con la confirmación de la Hon. Maite D. Oronoz Rodríguez como Jueza Presidenta, la solicitud de interdicto advino académica.(8) Por último alegó que, de todos modos, la De-*766manda no presenta una cuestión constitucional sustancial en los méritos. Para ello fundamentó su postura en que el texto de nuestra Constitución es claro al disponer que el poder de nombrar a todos los jueces en Puerto Rico recae en el Gobernador con el consejo y consentimiento del Senado. Lo anterior, añadió, fue avalado por la clara intención de la Convención Constituyente de preservar el método de nom-bramiento y confirmación por las ramas políticas del Go-bierno, y por nuestra tradición e historia constitucional.
Para disponer de este asunto, expedimos el auto de cer-tificación y lo atendemos sin trámite ulterior conforme a la Regla 50. Veamos.
i — I HH
El peticionario no tiene legitimación activa para incoar este pleito. No ha demostrado que tiene un interés propio adverso que se vería afectado por el nombramiento de la Jueza Presidenta.
Los tribunales estamos llamados a intervenir solo en casos justiciables. E.L.A. v. Aguayo, 80 DPR 552 (1958). El principio de justiciabilidad requiere que exista una controversia genuina, entre partes antagónicas, que permita adjudicarla en sus méritos y conceder un remedio con efecto real sobre la relación jurídica. Asoc. Fotoperiodistas v. Rivera Schatz, 180 DPR 920 (2011). “ ‘En vista de que la justiciabilidad es una doctrina autoimpuesta, los propios tribunales deben preguntarse y evaluar si es o no apropiado entender en un determinado caso, mediante un análisis que les permite ejercer su discreción en cuanto al límite de su poder constitucional’ ”. íd., pág. 931, citando a Smyth, Puig v. Oriental Bank, 170 DPR 73, 76 (2007) (voto de conformidad emitido por el Juez Presidente Señor Hernández Denton).
Una controversia no es justiciable, en lo perti-*767nente, si uno de los litigantes carece de legitimación activa. Una parte posee legitimación activa si demuestra: “(1) que ha sufrido un daño claro y palpable; (2) que el daño es real, inmediato y preciso, y no abstracto o hipotético; (3) que existe una conexión entre el daño sufrido y la causa de acción ejercitada, y (4) que la causa de acción surge bajo el palio de la Constitución o de una ley”. Hernández Torres v. Gobernador, 129 DPR 824, 836 (1992). El interés de la parte, distinto al interés general que pueda tener cualquier ciudadano, debe ser especial y particularizado. Col. Ópticos de P.R. v. Vani Visual Center, 124 DPR 559 (1989).
Luego de analizar la escueta justificación utilizada por el peticionario con el fin de que se le reconozca legitimación activa y de estudiar con detenimiento el derecho aplicable, concluimos que, entre otras, éste no ha demostrado haber sufrido un daño claro, palpable, inmediato y preciso, ni ha particularizado un interés real y sustancial para promover el pleito. Es decir, el interés que alegó tener es generali-zado e insuficiente.
Conforme a lo también manifestado por esta Curia en Nieves Huertas et al. v. ELA I, 189 DPR 611 (2013), la preocupación que pueda tener el licenciado Torres por la sana administración de los tribunales, como abogado de profesión, no le confiere autoridad legal para cuestionar la legitimidad de un nombramiento judicial. Como bien se-ñaló la Procuradora General en su Urgente Solicitud de Desestimación, el peticionario no ha establecido tener au-toridad en ley para solicitar que se anule el nombramiento judicial de la Jueza Presidenta, ni para abogar por la pre-sunta facultad de los miembros de este Tribunal de elegir a su Presidenta o Presidente. Esto nos lleva a concluir que el licenciado Torres no posee legitimación activa, lo que de ordinario nos conduciría a abstenernos, prudencialmente, de entrar en los méritos de este asunto. Véanse, por ejem-plo: Acevedo Vilá v. Meléndez, 164 DPR 875 (2005); Fuster v. Busó, 102 DPR 327 (1974).
*768No obstante, tal y como hicimos en Nieves Huertas et al. v. ELA I, supra, donde también se cuestionó, entre otros, la legitimidad de unos puestos judiciales, y en consideración al alto interés público que reviste el asunto ante nos, enten-demos necesario adentrarnos finalmente en los méritos de esta controversia de manera inmediata. Igual que enton-ces, la legitimidad de los funcionarios que ocupan cargos públicos y, en particular, una de las integrantes de este Tribunal, exige que rescatemos la dignidad de la Institución. La legitimidad de nuestros procesos democrá-ticos y de este Foro, atacada por varios flancos, amerita una expresión de este Tribunal.
Lo que habremos de dilucidar es lo siguiente: ¿En quién recae la autoridad de nombrar al Juez Presidente o la Jueza Presidenta del Tribunal Supremo de Puerto Rico?
I — I HH 1 — 1
A. Texto de la Constitución de Puerto Rico
A partir de la instauración de un gobierno civil en la Isla en 1900, la facultad de llevar a cabo la designación del Juez Presidente y los Jueces Asociados del Tribunal Supremo de Puerto Rico recaía única y exclusivamente en el Presidente de Estados Unidos; es decir, en el Poder Ejecutivo. Véanse: 31 Stat. 84, See. 33 de la Ley Foraker, Documentos Históricos, 1 LPRA, y 39 Stat. 965, Sec. 40 de la Ley Jones, Documentos Históricos, 1 LPRA.(9) Ese nombramiento tenía que contar con el aval del Senado Federal. Con la aprobación de la Constitución de Puerto Rico en 1952, este poder presidencial quedó derogado. La autori-*769dad nominadora de todos los miembros de la Rama Judicial se traspasó al Gobernador.
El Art. V de nuestra Constitución erige el Poder Judicial de Puerto Rico, ejercitado por su Máximo Foro, el Tribunal Supremo, y por aquellos otros tribunales creados al amparo de un estatuto. Art. V, Sec. 1, Const. PR, LPRA, Tomo 1. Según expresamente dispuesto en la See. 3 del Artículo V de la Constitución de Puerto Rico:
El Tribunal Supremo será el tribunal de última instancia en Puerto Rico y se compondrá de un juez presidente y cuatro jueces asociados. El número de sus jueces sólo podrá ser va-riado por ley, a solicitud del propio Tribunal Supremo. (Énfasis nuestro). Art. V, Sec. 3, Const. PR, LPRA, Tomo 1, ed. 2008, pág. 412. Véase, además, Art. 3.001 de la Ley Núm. 201-2003 (4 LPRA sec. 24r).(10)
La Constitución creó expresamente el cargo de Juez Pre-sidente como uno distinto al de Juez Asociado. La razón para ello es evidente: el Juez Presidente tiene funciones constitucionales expresas que no tienen los Jueces Asocia-dos del Tribunal Supremo. La figura del Juez Presidente es central en la dirección y gobernanza de los tribunales del país. Así pues, la See. 7 del Art. V de la Constitución de Puerto Rico establece que “[e]l Juez Presidente dirigirá la administración de los tribunales y nombrará un director administrativo, quien desempeñará su cargo a discreción de dicho magistrado”. LPRA, Tomo 1, ed. 2008, pág. 416. Cónsono con lo anterior, la precitada disposición le asigna al Juez Presidente la responsabilidad constitucional de dirigir la organización interna de esta Curia, además del funcionamiento y la dirección administrativa de toda la Rama Judicial. Véanse los Arts. 2.012-2.016 de la Ley Núm. 201-2003 (4 LPRA secs. 24j-24n).
*770La Sec. 4 del Art. IV de la Constitución de Puerto Rico, concede al Gobernador el poder de nombrar a todo funcionario para el cual esté autorizado por su propio texto o por ley. Art. IV, Sec. 4, Const. PR, LPRA, Tomo 1. En cuanto al proceso de nombramiento de los jueces, la Sección 8 del Artículo V dispone claramente, en lo pertinente, como sigue:
Los jueces serán nombrados por el Gobernador con el consejo y consentimiento del Senado. Los jueces del Tribunal Supremo no tomarán posesión de sus cargos hasta que sus nombramien-tos sean confirmados por el Senado y los desempeñarán mien-tras observen buena conducta. (Énfasis nuestro). Art. V, Sec. 8, Const. PR, LPRA, Tomo 1, ed. 2008, pág. 417.
El texto diáfano del aludido precepto constitucional hace referencia al proceso de nombramiento de todos los jueces de nuestra jurisdicción. Este esquema constitucional que atribuye al Ejecutivo el poder de nombrar a los jueces con la anuencia de la cámara alta de la Asamblea Legislativa, adopta la doctrina de separación de poderes. Integra un sis-tema de pesos y contrapesos que sirve para evitar la concen-tración de autoridad en una sola rama, a la vez que le in-funde un espíritu democrático al proceso de nombramientos, en la medida en que son las ramas políticas elegidas por el Pueblo las que, trabajando interdependientemente, compar-ten esa obligación constitucional. Sobre la doctrina de sepa-ración de poderes, véanse Misión Ind. P.R. v. J.P., 146 DPR 64 (1998), y Banco Popular, Liquidador v. Corte, 63 DPR 66 (1944).
Este método de designación incluye, sin ambages, los puestos de Juez Presidente y Juez Asociado de este Foro. La letra de nuestra Ley Suprema no distingue entre el proceso que debe regir el nombramiento del Juez Presidente de este Tribunal y el proceso para nombrar al resto de los jueces del país. Siendo así, no existe espacio para validar otra inter-pretación de ese precepto normativo. Esta lectura del texto constitucional es cónsona con el esquema de la See. 2 del *771Art. II de la Constitución de Estados Unidos, la cual atri-buye al Presidente de la Unión Americana, con el consejo y consentimiento del Senado Federal, el poder de nombrar, entre otros funcionarios, a los jueces del Tribunal Supremo Federal. Art. II, Sec. 2, Const. EE. UU., LPRA, Tomo 1.
Asimismo, queda avalada por el contenido mismo de los debates de la Asamblea Constituyente, de los cuales no surge que se haya planteado otro mecanismo particular para elegir el cargo de Juez Presidente de este Foro. Véase 1 Diario de Sesiones de la Convención Constituyente de Puerto Rico 180 et seq. (1951-1952). Por consiguiente, para nombrar a una persona al cargo de Jueza o Juez Presidente se sigue el mismo método que se utiliza para nombrar a los Jueces Asociados: nominación por el Gobernador y confirmación por el Senado. “Cuando la ley es clara libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”. (Enfasis suplido). Art. 14 del Código Civil de Puerto Rico, 31 LPRA sec. 14.
B. Historia constitucional
Del Informe de la Comisión de la Rama Judicial rendido a la Convención Constituyente surge que se ponderaron varias alternativas antes de seleccionar el método de de-signación de los jueces que rige en nuestra Constitución:
La comisión recomienda que se retenga en esta constitución la forma de selección tradicional en el sistema judicial de Puerto Rico. La comisión consideró cuidadosamente otras for-mas de selección de jueces, a saber, la elección directa de los mismos, el sistema auspiciado por la American Bar Association adoptado en [Missouri] y diversas proposiciones sobre sis-temas de nombramientos mediante la intervención de un con-sejo judicial. [...]
Aceptándose generalmente, que el sistema de selección por nombramiento es el más adecuado, la Comisión no ve razón alguna para que se altere la tradición puertorriqueña a este respecto. (Enfasis suplido). 4 Diario de Sesiones 2610-2611 (1951-1952) (Ed. Conmemorativa 2003).
*772La Asamblea Constituyente consideró diversas enmien-das a esta sección. Por ejemplo, ponderó que fuese un Con-sejo Judicial de nueve miembros el que recomendara al Ejecutivo una terna de candidatos para cubrir los cargos de jueces. 1 Diario de Sesiones, supra, págs. 182-183.(11) Otra posible enmienda a la misma sección concibió la selección de Jueces al Tribunal Supremo por voto directo del Pueblo.(12) íd., págs. 186-187. Ninguna de estas propuestas tuvo acogida entre la mayoría de los delegados de la Asam-blea Constituyente.
Surge diáfanamente del debate que llevaron a cabo los redactores de nuestra Constitución, que su intención era continuar con el mecanismo de selección de los jueces por designación del Ejecutivo, contando con el consejo y con-sentimiento del Senado, para sujetar el proceso al principio de representatividad democrática.
C. El nombramiento directo por los miembros del Tribunal
En los estados de la Unión Americana coexisten diver-sos mecanismos que rigen el proceso de nombramiento del juez a cargo de presidir el tribunal de más alta jerarquía de cada una de esas jurisdicciones.(13) Sin embargo, en todos aquellos estados en donde se le ha delegado a los jueces *773asociados del más alto foro la potestad de elegir, de entre ellos, el puesto de presidente, esta directriz surge de un mandato constitucional claro, directo y explícito.(14) L. Rivera Méndez, Chief Justice of Puerto Rico’s Supreme Court: A Gubernatorial Appointment or a Court Election?, 84 Rev. Jur. UPR 1077, 1092-1093 (2015).
IV
Un rumor se utilizó para crear una controversia total-mente ficticia sobre un acto que los Jueces y Juezas Aso-ciadas de este Tribunal no podemos realizar. Esas expre-siones “instituyen un ataque infundado, vicioso e injusto a esta Institución y, como tal, minan la confianza que precisa tener nuestro amado Pueblo en nuestra forma republicana de gobierno”. (15) Constituyen, además, “un atentado contra *774la plenitud de la democracia puertorriqueña, cuyas reper-cusiones negativas se extenderán irremediablemente y quedarán perpetuadas para la historia”. (16)
Puesto que los planteamientos del peticionario surgieron en el marco de esa controversia jurídica y por constituir un ataque directo a la legitimidad del cargo que ocupa la figura que preside y administra la Rama Judicial; además de por cómo ello repercute en la estabilidad de los cimientos de uno de los poderes constitucionales del Gobierno, no existe razón alguna para concederle a este asunto un curso distinto al otorgado al caso de Nieves Huertas et al. v. ELA I, supra, en el cual también se cuestionaba la legitimidad del cargo ocu-pado por funcionarios judiciales.
Por lo tanto, entendemos que, además de prudente, es necesario que atendamos inmediatamente los méritos de la controversia ante nos, pues no hacerlo propendería a que se debilite la confianza del Pueblo puertorriqueño en su sis-tema de justicia, además de que perpetuaría una grave in-justicia sobre la persona que recién asumió las riendas para presidir este Foro.
De ese modo y luego de analizar el asunto en los méritos, rechazamos vehementemente los planteamientos esgrimidos por el peticionario en torno a la inexistencia en nuestra Constitución de un procedimiento para nombrar al Juez Presidente de este Tribunal, por encontrarlos desacertados e inmeritorios. Sobre el particular, sostenemos que los preceptos constitucionales esbozados claramente reafirman y respaldan lo que ha quedado plasmado en los anales de nuestra historia constitucional. Esto es, que son las ramas políticas del gobierno, entiéndase el Gobernador y el Senado, quienes ostentan la autoridad de nombrar el primero, con el consejo y consentimiento del segundo, a todos y todas *775los jueces y juezas de Puerto Rico, lo que sin lugar a dudas incluye el puesto de Jueza o Juez Presidente del Tribunal Supremo.
Reconocemos la voluntad de los padres de nuestra Cons-titución al redactar la Ley Suprema, la cual venimos llama-dos a interpretar y a defender, y respetamos su intención, según esta ha quedado perpetuada en el Diario de Sesiones de la Convención Constituyente y en la letra diáfana de sus disposiciones. Como Jueces no podemos hacer otra cosa.
Lo que ha pretendido establecer el peticionario, mediante argumentos ostensiblemente frívolos, no tiene cabida en nuestro ordenamiento jurídico. Esto es así, pues, tanto la claridad en el contenido de los preceptos constitucionales citados, así como la evidente intención de la Asamblea Cons-tituyente al redactarlos, no dejan margen a dudas de que en nuestro ordenamiento jurídico los nombramientos a los puestos de Juez Presidente y Juez Asociado de este Tribunal recaen en nuestras ramas hermanas, esto es, en la Rama Ejecutiva y en la Rama Legislativa.
En cuanto a esta Curia se refiere, en las disposiciones constitucionales atinentes a la Rama Judicial, la Constitu-ción de Puerto Rico expresamente reconoce la existencia de un puesto de Juez Presidente y varios puestos de Jueces Asociados. Se trata de puestos separados y distintos, con de-beres específicos. Algunas de esas facultades constitucionales son exclusivas del cargo de Juez Presidente. La Constitución de Puerto Rico igualmente establece que todos los jueces en Puerto Rico serán nombrados por el Primer Ejecutivo, con el consejo y consentimiento del Senado. Es decir, la Constitu-ción de Puerto Rico, como es el caso en otras jurisdicciones, no permite que las Juezas o los Jueces Asociados escojan al Juez que tendrá la encomienda de dirigir la Rama Judicial.
Es menester señalar que al igual que la Constitución de Puerto Rico, la Constitución de Estados Unidos faculta al Primer Mandatario de la Nación Americana, con el consejo y consentimiento de la Cámara Alta, a ejercer la éneo-*776mienda de nombrar a todos los jueces que compondrán la judicatura federal.(17) No obstante, existen jurisdicciones estatales que han adoptado metodologías disímiles a la imperante en la nuestra para realizar esa selección. De un estudio de estas hallamos que en aquellas jurisdiccio-nes en las que se le reconoció la facultad a los Jueces Asociados de escoger de entre alguno de sus miembros la persona que habría de presidir el máximo foro judicial, el proceso quedó plasmado de manera expresa en sus res-pectivas constituciones.
En cambio, en otras jurisdicciones de Estados Unidos el texto del aludido precepto constitucional es similar al nuestro.
In six of these state constitutions, [Connecticut, Nebraska, Rhode Island, California, Maine and Massachusetts] the power to appoint the chief justice is afforded to the governor in very broad and general terms. What this means is that these constitutions do not state explicitly that the governor will appoint the chief justice. They only provide the governor with a sweeping mandate that affords him power to appoint all judges of the supreme court, or even a broader mandate allowing him to appoint all judicial officers of the state. [...] The design of the mandate contained in the Federal Constitution affording the President with the power to appoint judges of the Supreme Court is similar to the ones found in these constitutions. (Enfa-sis suplido). Rivera Méndez, supra, pág. 1089.
Dos de estas Constituciones, la del estado de Maine y la de Massachusetts, sirvieron de precedente para la redac-ción de la hoy See. 8 del Art. V de la Constitución de Puerto Rico. Véase 4 Diario de Sesiones, supra, pág. 2611.
Por último, a diferencia de lo que argumenta el peticio-nario en torno a que el nombramiento del Juez Presidente *777por las ramas políticas del gobierno “vulnera las nociones más elementales de democracia”, de las discusiones conte-nidas en el Diario de Sesiones de la Convención Constitu-yente surge palmariamente que lo que se pretendió al con-servar ese método de nombramiento y selección por nuestras ramas hermanas fue precisamente infundir ese proceso de garantías democráticas. La importancia de la in-tervención de las demás ramas en esta selección es más pa-tente aun cuando tenemos en cuenta que el Juez Presidente, más allá de velar por las necesidades internas de los distin-tos tribunales, lidera una rama constitucional del gobierno. “La distribución entre el [Senado] y el Ejecutivo del poder para efectuar nombramientos es uno de los ejemplos más claros de los esfuerzos de los foijadores de la Constitución por incorporar a ese documento un delicado sistema de fre-nos y contrapesos consecuente con su particular visión de la teoría de separación de poderes”. R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. PR, 1986, Vol. I, pág. 605.
Conforme a todo lo enunciado y reconociendo que la Constitución de Puerto Rico preceptúa de forma clara y expresa a quién le corresponde el nombramiento del cargo de Juez Presidente de este Tribunal, no avalamos ni dare-mos curso a las pretensiones del peticionario, según conte-nidas en su Recurso de Certificación Intrajurisdiccional. En su lugar, desestimamos la Demanda presentada por el licenciado Torres ante el Tribunal de Primera Instancia por ser palmariamente inmeritoria.
Con la Opinión que antecede, despejamos toda duda in-fundada y dejamos patentemente claro que el nombra-miento del Juez Presidente o de la Jueza Presidenta del Tribunal Supremo de Puerto Rico le corresponde al Gober-nador de Puerto Rico, con el consejo y consentimiento del Senado. Así lo provee de manera taxativa la Constitución de Puerto Rico y así lo determina este Tribunal, sin lugar a futura especulación.
*778Nuevamente, “[q]uienes presumieron la existencia de una agenda escondida por parte de miembros de este Tribunal, quedan hoy desmentidos.” (Enfasis en el original). Trinidad Hernández et al. v. ELA et al., 188 DPR 828, 841 (2013) (opinión de conformidad emitida por el Juez Aso-ciado Señor Feliberti Cintrón).
V
La Regla 44.1(d) de Procedimiento Civil, 32 LPRA Ap. V, autoriza al tribunal a imponer el pago de honorarios de abogado a una parte o su abogado que ha actuado con temeridad o frivolidad en el trámite de un proceso judicial. En lo pertinente, este precepto dispone:
En caso que cualquier parte o su abogado o abogada haya procedido con temeridad o frivolidad, el tribunal deberá impo-nerle en su sentencia al responsable el pago de una suma por concepto de honorarios de abogado que el tribunal entienda correspondan a tal conducta. En caso que el Estado Libre Aso-ciado de Puerto Rico, sus municipios, agencias o instrumenta-lidades haya procedido con temeridad o frivolidad, el tribunal deberá imponerle en su sentencia una suma por concepto de honorarios de abogado, excepto en los casos en que esté expre-samente exento por ley del pago de honorarios de abogado.
El concepto temeridad es amplio. Se ha descrito como un comportamiento que incide en los procesos judiciales y afecta, tanto el buen funcionamiento de los tribunales, como la administración de la justicia. Meléndez Vega v. El Vocero de PR, 189 DPR 123 (2013). El mecanismo provisto en la Regla 44.1(d) tiene como propósito “ ‘establecer una penalidad a un litigante perdidoso que por su terquedad, obstinación, contumacia e insistencia en una actitud desprovista de fundamentos, obliga a la otra parte, innecesariamente, a asumir las molestias, gastos, trabajo e inconveniencias de un pleito’ ”. Andamios de PR v. Newport Bonding, 179 DPR 503, 520 (2010), citando Fernández v. San Juan Cement Co., Inc., 118 DPR 713, 718 (1987). Vé-*779anse, además: Maderas Tratadas v. Sun Alliance et al., 185 DPR 880, 925-926 (2012); C.O.P.R. v. S.P.U., 181 DPR 299, 342 (2011).
Una vez el tribunal determina que se incurrió en tal con-ducta, está obligado a imponer el pago de los honorarios a favor de la parte que prevalece en el pleito. Meléndez Vega v. El Vocero de PR, supra; Maderas Tratadas v. Sun Alliance et al., supra. El tribunal determinará la suma específica que ha de concederse dependiendo del grado o la intensidad de tal conducta. Meléndez Vega v. El Vocero de PR, supra. Así pues, conforme a la normativa procesal aplicable, aquel que promueve una acción frívola, con total ausencia de funda-mento legal que la apoye, se expone a ser penalizado.
Según mencionamos, los argumentos del peticionario no están amparados en ninguna interpretación plausible de nuestra Constitución y resultan totalmente infundados. Tampoco se ha demostrado que la acción de las ramas her-manas afectara adversamente al licenciado Torres. Recha-zamos vehementemente cualquier intento de escudarse de-trás de supuestos derechos constitucionales para propiciar un litigio que, a todas luces, es inmeritorio.
No vamos a permitir que personas sin legitimación ac-tiva utilicen los procedimientos judiciales para entablar pleitos frívolos en medio de una campaña primarista. Esta práctica de valerse de los tribunales para adelantar inte-reses políticos particulares, sin base en derecho alguna, tiene que cesar. Para eso existe el foro público. Los recur-sos de la Rama Judicial no están disponibles como plata-forma mediática para promover candidaturas políticas, mientras en el proceso se pone en entredicho la legitimidad de nombramientos como, en este caso, el de la Jueza Pre-sidenta, lacerando de paso la imagen de esta Institución. Resolvemos, por lo tanto, que procede imponerle a la parte peticionaria el pago de honorarios de abogado por la canti-dad de $5,000 a favor del Estado por iniciar y persistir *780en una reclamación totalmente frívola que atenta contra el mejor funcionamiento de este Tribunal y la Rama Judicial.
<1 HH
Por los fundamentos que anteceden, se expide el auto de certificación y resolvemos que el peticionario carece de legiti-mación activa para instar la Demanda de Injunction Preli-minar y Permanente y Solicitud de Sentencia Declaratoria. Por lo tanto, sin ulterior procedimiento y al amparo de la Regla 50 del Reglamento de este Tribunal, se declara “con lugar” la Urgente Solicitud de Desestimación presentada por el Gobierno en el caso de autos. Se impone al peticionario el pago de honorarios de abogado por la cantidad de $5,000 a favor del Estado.

Se dictará Sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez, los Jue-ces Asociados Señores Martínez Torres y Estrella Martínez emitieron sendas opiniones de conformidad. El Juez Aso-ciado Señor Kolthoff Caraballo emitió una opinión de con-formidad en parte y disidente en cuanto a la Parte V. La Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Rivera García emitieron sendas opiniones concu-rrentes en parte y disidentes en parte. La Jueza Presi-denta Oronoz Rodríguez no intervino.
Opinión de conformidad emitida por la
Juez Asociada Se-ñora Rodríguez Rodríguez.
Dada la trascendencia pública que reviste la controver-sia planteada por el peticionario y puesto que ésta incide en la legitimidad constitucional de este foro, he optado por expresarme brevemente. Ello, sobre todo, con tal de poner *781de manifiesto la patente frivolidad de los argumentos pre-sentados ante este Tribunal.
f — H
El 22 de febrero de 2016, el Ledo. Hiram J. Torres Mon-talvo (peticionario) presentó ante el Tribunal de Primera Instancia una Demanda de injunction preliminar y perma-nente y solicitud de sentencia sumaria. En ésta, y en lo que al injunction se refiere, alegó que la confirmación de la actual Jueza Presidenta, Hon. Maite D. Oronoz Rodríguez, por parte del Senado del Estado Libre Asociado de Puerto Rico (ELA), le causaría un “daño irreparable”, por lo cual solicitó que este Tribunal impidiera los procedimientos de rigor en la cámara legislativa pertinente. Es preciso destacar, ade-más, que el peticionario señaló que el presunto “daño irreparable” se configuraba porque éste es un abogado admitido al ejercicio de la abogacía en nuestra jurisdicción. Adujo, sin más, que ello era razón suficiente para que se le considerara “una parte directamente afectada” por el nombramiento y posterior confirmación de la Jueza Presidenta.
De otra parte señaló que, de ser confirmada, la Jueza Presidenta Oronoz Rodríguez tendría la responsabilidad de administrar la Rama Judicial por aproximadamente treinta (30) años. Esto, según las disposiciones constitucionales que expresamente delegan en la figura del Juez Presidente tal encomienda. De la demanda presentada por el peticionario, sin embargo, no queda claro qué pertinencia, si alguna, tiene ese hecho sobre la configuración del “daño irreparable” aducido por éste.
Por último, el licenciado Torres Montalvo solicitó que se emitiera una sentencia declaratoria para determinar que el Pleno Tribunal tiene la facultad de nombrar, por sí mismo, quién ocupará el rol de Juez Presidente. Ello, dado *782que nuestra Constitución no dispone expresamente a quién le compete la selección de esa figura.(1)
Atendida la demanda presentada por el peticionario, el foro primario emitió una orden en la que le concedió cinco (5) días naturales al Gobernador del ELA, para que se expresara. Sin embargo, antes de que venciera el término en cuestión, el 22 de febrero de 2016, el licenciado Torres Mon-talvo acudió ante este Foro mediante recurso de certifica-ción intrajurisdiccional. En éste, esencialmente, repitió los argumentos esgrimidos ante el foro primario y solicitó que este Tribunal dejara sin efecto el nombramiento de la Jueza Presidenta Oronoz Rodríguez.
El Estado, por su parte, el 29 de febrero de 2016, pre-sentó una Urgente solicitud de desestimación. En ésta, in-vocó las doctrinas de justiciabilidad —en particular, la pa-tente ausencia de legitimación activa— y la de cuestión política como fundamentos para desestimar el recurso in-coado por el peticionario.
Hoy, este Tribunal acertadamente atiende los méritos de la controversia planteada por el peticionario y rechaza sin ambages ni reserva las artificiosas teorías esgrimidas por éste.
Dado que la Jueza Presidenta Oronoz Rodríguez fue de-bidamente confirmada por el Senado, y posteriormente prestó juramento al cargo que ocupa, la solicitud de injunction hecha por el peticionario es indudablemente *783académica(2) Por lo tanto, la controversia que aún persiste, a la luz de tales acontecimientos, es dirimir a quién le compete la facultad de nombrar la figura del Juez Presidente, según el texto de nuestra Constitución. Esto, además del tema sobre la capacidad (legitimación activa) del peticiona-rio para instar el pleito de epígrafe.
hH HH
A
Como cuestión de umbral, habría que abordar la idonei-dad del recurso de certificación intrajurisdiccional en este caso, según nuestra jurisprudencia anterior, y, como se-ñalé, la legitimación activa del peticionario para incoar el recurso que nos compete.
Recientemente, y ante una controversia análoga a la que hoy se nos solicita atender, este Tribunal, en Nieves Huertas et al. v. ELA I, 189 DPR 611 (2013) (Sentencia), por vía del recurso de certificación intrajurisdiccional, des-estimó varias causas de acción que versaban sobre la inte-racción de las Ramas Ejecutiva y Legislativa en lo relativo al poder de nombramiento de funcionarios en la Rama Judicial. Específicamente, mediante ese recurso, se impug-naba la legalidad de los nombramientos de varios funcio-narios públicos, incluyendo jueces, fiscales y procuradores. Cabe destacar que, en aquel momento, el reclamo com-prendía la impugnación de los nombramientos, entre otros, del Hon. Edgardo Rivera García, Juez Asociado de este Tri*784bunal, y de la Hon. Liza Fernández Rodríguez, Jueza del Tribunal de Primera Instancia. En Nieves Huertas se aco-gió la certificación intrajurisdiccional, aduciendo que el pleito instado constituía “ ‘un ataque a la confianza en la Rama Judicial [...] un ataque a la convivencia pacífica y ordenada en nuestro país’ ”. Id., pág. 612.
En atención a ello, se avaló el uso del mecanismo excep-cional de certificación intrajurisdiccional. Se señaló, ade-más, que los demandantes planteaban una controversia de alto interés público que, a su vez, incluía un asunto cons-titucional sustancial. Nieves Huertas et al. v. ELA I, supra, pág. 613. Todo lo cual requería, en aquel momento, “la in-tervención inmediata de este Tribunal”. Id., pág. 612. Más aún, y en lo pertinente a la controversia que atendemos hoy, se manifestó, sin ambages, lo siguiente:
No podemos ignorar que los nombramientos de funcionarios de la Rama Ejecutiva y de la Rama Judicial están revestidos del más alto interés público. Estos deben ser conforme a los procesos establecidos. La falta de atención inmediata a los re-clamos de los demandantes socavaría irremediablemente la confianza depositada del pueblo en nuestro sistema de justicia y mancillaría la reputación de los funcionarios que dedican su vida al servicio público. (Énfasis suplido). íd., pág. 613.
Es decir, dado que los nombramientos de funcionarios a la Rama Judicial, en aquel momento los del Hon. Edgardo Rivera García, Juez Asociado de este Tribunal y la Hon. Liza Fernández, Jueza Superior del Tribunal de Primera Instancia, inciden directamente en la legitimidad de nues-tro Estado de Derecho, era imprescindible dirimir la vali-dez de los reclamos de inconstitucionalidad planteados por los demandantes en aquella ocasión.
El proceder de una mayoría de este Tribunal ante el recurso de certificación que hoy atendemos ha de ser con-sistente con el discurso suscrito en Nieves Huertas. Un *785curso de acción distinto por parte de este Tribunal se reve-laría incomprensible. Tanto entonces, como ahora, recla-mos de inconstitucionalidad de la naturaleza planteada en este caso merecen la atención inmediata de este Foro. Ello, puesto que desatender tal reclamo podría socavar la con-fianza del Pueblo en nuestro sistema judicial. Asimismo, tanto entonces como hoy, resulta preciso vindicar la legali-dad del nombramiento de un integrante de este Foro; en este caso, la Hon. Maite Oronoz Rodríguez, quien fue nom-brada por el Gobernador de Puerto Rico y confirmada por el Senado para la vacante de Jueza Presidenta. Nueva-mente, es imperativo darle a este caso el mismo trato que se le dio a la controversia tratada en Nieves Huertas.
Desatender una controversia que amenaza los cimientos de nuestro sistema republicano de gobierno, que conculca los postulados más básicos de la doctrina de separación de poderes y que, claramente, contraviene el texto de nuestra Constitución es un curso de acción improcedente. Por tal razón, estimo que, en esta ocasión, corresponde a este Tribunal esclarecer un asunto de tan alto interés público como lo es el nombramiento del funcionario que administra esta Rama de gobierno.
B
En aras de ser consistente con lo resuelto por este Tribunal en Nieves Huertas, controversia que involucraba a otro miembro de esta Curia, procede atender el recurso ante nuestra consideración, siguiendo los parámetros que allí trazamos. Por lo tanto, conviene examinar la legitima-ción activa del peticionario.
Como se sabe, la legitimación activa "es un elemento necesario para la debida adjudicación de los méritos de una controversia”. Nieves Huertas, supra, pág. 616. Véase Hernández Torres v. Gobernador, 129 DPR 824, 835 (1992). Esta doctrina de justiciabilidad requiere, en lo pertinente, *786que las partes tengan un interés real y concreto en la con-troversia que pende ante los foros judiciales. Véase, por ejemplo, E.L.A. v. Aguayo, 80 DPR 552, 584 (1958). En tér-minos normativos, hemos determinado que la doctrina en cuestión exige que quienes insten una acción judicial cum-plan con los requisitos siguientes:
[...] (1) [Q]ue ha [y an] sufrido un daño claro y palpable; (2) que el daño [sea] real, inmediato y preciso y no uno abstracto o hipotético; (3) que la causa de acción [...] surlja] bajo el palio de la Constitución o de una ley, y (4) que exista una conexión entre el daño sufrido y la causa de acción ejercitada. Noriega v. Hernández Colón, 135 DPR 406, 427 (1994) (citando, entre otros, a: Hernández Torres v. Gobernador, 129 DPR 824, 836 (1992); Fund. Arqueológica v. Depto. de la Vivienda, 109 DPR 387, 392 (1980)).
En consideración de lo anterior, es inevitable concluir que, en este caso, el peticionario no ha sufrido daño alguno, razón por la cual carece de legitimación activa. La mera pertenencia a la clase togada, así como el número de años que la Hon. Maite D. Oronoz Rodríguez pueda fungir como Jueza Presidenta, no suponen daños específicos, reales y concretos jurídicamente cognoscibles.
Así, es innegable que el peticionario carece de legitima-ción activa. Reitero, la demanda instada por el peticiona-rio carece de la más elemental aseveración que permita traslucir, con algún grado de coherencia jurídica, el daño claro y palpable, real, inmediato y preciso que ha sufrido. El licenciado Torres Montalvo, pues, no nos informa en qué consiste el daño que alega sufrir. Asimismo, el expe-diente de este caso no refleja el más mínimo intento de articular coherentemente la configuración de un daño ju-rídicamente apreciable. Que el peticionario sea abogado y tenga algún reparo con el número de años que la Jueza Presidenta pueda desempañar su cargo, bien pueden ser datos curiosos, pero éstos no tienen ninguna pertinencia al determinar si se configura un daño cognoscible que per-mita abrir las puertas de los tribunales a sus reclamos.
*787No obstante, la falta de legitimación activa del peticio-nario, conforme a lo resuelto por este Tribunal en Nieves Huertas, no es óbice para que abordemos los méritos, o falta de ellos, de los planteamientos de inconstitucionali-dad de los nombramientos que esboza en su recurso.
I-H H — I I — I
Por último, es menester reiterar que ante nuestra consi-deración de este Tribunal pende una controversia harto similar a la atendida por este Foro en Nieves Huertas, a saber: la legitimidad del nombramiento de un funcionario público, si bien por fundamentos distintos. Como se men-cionó, en aquel momento, se impugnaron los nombramien-tos del Juez Asociado Rivera García y la Jueza Fernández Rodríguez, entre otros funcionarios. Así, dado el ingente in-terés público que este asunto implica, es preciso que aten-damos, si bien someramente, los méritos de la controversia, tal y como se hizo en Nieves Huertas (atendiendo breve-mente los méritos de la controversia planteada por los peti-cionarios, aun habiendo determinado que éstos carecían de legitimación activa). Ello, como mecanismo para reforzar el análisis precedente, tanto en lo que respecta a la configura-ción de un daño a la luz de la doctrina de legitimación activa respecta, como para demostrar la patente frivolidad de los planteamientos esbozados por el peticionario.
Asimismo, no se debe perder de vista que, después de todo, el peticionario no solo cuestiona la legitimidad de un nombramiento judicial, sino que pone en entredicho la le-gitimidad misma del poder que ejerce uno de los miembros de este Tribunal quien, a su vez, dirige la Rama Judicial.
A
Nuestra Constitución dispone, sin ambages, que “[e]l Tribunal Supremo será el tribunal de última instancia en *788Puerto Rico y se compondrá de un juez presidente y cuatro jueces asociados”. (Énfasis suplido). Art. V, Sec. 3, Const. PR, LPRA, Tomo 1, ed. 1998, pág. 412. Por lo tanto, la referida disposición constitucional reconoce la existencia de dos tipos de jueces en la composición de este Tribunal. Cabe destacar que la diferencia tipológica de éstos res-ponde, ante todo, a las atribuciones administrativas del Juez Presidente.
En cuanto a éstas, nótese, en primer lugar, que nuestra Constitución dispone que el Juez Presidente “dirigirá la ad-ministración de los tribunales y nombrará un director admi-nistrativo, quien desempeñará su cargo a discreción de dicho magistrado”. Art. V, Sec. 7, Const. PR, LPRA, Tomo 1. Es decir, el Juez Presidente no solo ejercerá las prerrogati-vas judiciales inherentes a su cargo, en tanto juez, sino que, además, administrará la Rama Judicial, en tanto “sistema judicial unificado en lo concerniente a jurisdicción, funciona-miento y administración”. (Énfasis suplido). See. 2.
De otra parte, cabe destacar que la figura del Juez Pre-sidente, además de las responsabilidades señaladas, “presi-dirá todo juicio de residencia del Gobernador”. Art. Ill, Sec. 21. Asimismo, añádase a lo anterior que presidirá la Junta Revisadora de los Distritos Senatoriales y Representativos. Véase Art. Ill, Sec. 4. Así, es innegable que la figura del Juez Presidente, por las responsabilidades que le confiere expresamente nuestra Constitución, supone un tipo de juez distinto al de sus pares, con atribuciones propias.
B
Por otro lado, la See. 8 del Art. V le reconoce al gober-nador la facultad general, y sin cualificación alguna, de nombrar jueces, todos los jueces de nuestro sistema judicial. Art. V, Sec. 8 (“Los jueces serán nombrados por el Gobernador con el consejo y consentimiento del Senado”). Esto es, el poder de nombramiento del gobernador se ex-*789tiende a todo tipo de juez, indistintamente del tribunal en el que éste ejerza sus funciones judiciales.(3) No podría ser de otro modo, puesto que solo de esta forma se logra el delicado balance entre las prerrogativas de la Rama Ejecu-tiva y las de la Rama Legislativa, en lo atinente a la com-posición de la Rama Judicial. Nótese que la Rama Legisla-tiva es quien tiene la encomienda de crear tribunales inferiores y, también, determinar la tipología de sus jueces. Es decir, sus respectivas atribuciones en asuntos tales como la competencia y la jerarquía de éstos. Véase Ley de la Judicatura del Estado Libre Asociado de Puerto Rico, Ley Núm. 21 de 22 de agosto de 2003 (4 LPRA see. 24 et seq.). Por otra parte, la Legislatura también está facultada para crear tribunales inferiores. Precisamente, como se dijo, además de crear este Tribunal, nuestra Constitución hace lo propio con el Juez Presidente, en la medida en que le confiere atribuciones propias que distan de las prerroga-tivas judiciales de sus pares.
Así, dado que la figura del Juez Presidente es un tipo de juez distinto, de hechura constitucional, con poderes y res-ponsabilidades que exceden el ámbito de su función propia-mente judicial, es innegable que el poder de nombramiento de ésta reside exclusivamente en el gobernador, puesto que a éste le compete nombrar todos los tipos de jueces de la Rama Judicial. Tan sencillo como esto.
La Constitución, pues, no guarda ningún “silencio” en lo que a la elección del Juez Presidente respecta: las disposi-ciones constitucionales concernidas le confieren al Gober-nador el poder exclusivo de nombramiento de jueces, con independencia del tipo de juez del que se trate, y a la Rama *790Legislativa la facultad de consentir éste, en los mismos términos, es decir, sin cualificación ulterior.(4)
De otra parte, según la Regla 44.1(d) de Procedimiento Civil, 32 LPRAAp. V, los tribunales están facultados para imponerle a las partes el pago de honorarios de abogado cuando éstas hayan actuado temerariamente o esgrimido argumentos frívolos. Véase, por ejemplo, P.R. Oil v. Dayco, 164 DPR 486, 511 (2005). Así, “[m]ediante la imposición de honorarios por temeridad se penaliza a un litigante que, obcecado por un afán desprovisto de fundamentos, obliga a otro a defenderse, lo que le causa molestias, gastos, trabajo e inconvenientes”. (Citas omitidas). Nieves Huertas, supra, pág. 624. La imposición de esta sanción descansa en la sana discreción de los tribunales. Jarra Corp. v. Axxis Corp., 155 DPR 764, 779 (2001). En este caso, en vista de que los argumentos esgrimidos por el peticionario carecen de todo mérito, son intrascendentes, y dado que nos encon-tramos ante una situación análoga a aquélla que se suscitó en Nieves Huertas, supra, págs. 624-625, estoy conforme con la imposición de honorarios de abogado.
En consideración de lo anterior, la intervención de este Tribunal en el proceso político que se impugna supone una intromisión indebida en las prerrogativas, tanto de la Rama Ejecutiva, como de la Rama Legislativa. Esto es, la teoría esgrimida por el peticionario contraviene patente-mente la doctrina de cuestión política, puesto que la selec-ción de la figura del Juez Presidente, en tanto juez de dis-*791tinto tipo, es un asunto que le fue expresamente delegado a las Ramas Ejecutiva y Legislativa. Véase, por ejemplo, Noriega v. Hernández Colón, supra, págs. 422-423; Silva v. Hernández Agosto, 118 DPR 45, 55 (1986) (Baker v. Carr, 369 US 186, 217 (1962)). Así lo determinó este Tribunal, en Nogueras v. Hernández Colón, cuando señaló que
[e]l mandato de la Constitución es diáfanamente claro: el nom-bramiento de los jueces es compartido por el Ejecutivo y la Legislatura, y el ejercicio de las funciones de cada uno de estos poderes no puede darse, en función de la doctrina constitucio-nal reseñada, a merced del ejercicio de la función constitucio-nal del otro. Nogueras v. Hernández Colón, 127 DPR 638, 652 (1991). Véase, también, Noriega, supra, pág. 422 (“[la doctrina de separación de poderes, en lo pertinente,] requiere que los tribunales no asuman jurisdicción sobre un asunto porque éste ha sido asignado textualmente por la Constitución a otra rama del Gobierno [...]”)•
Para que no quepa la más mínima duda, es menester reiterar lo discutido de manera clara y categórica: el nom-bramiento de la figura del Juez Presidente de este Tribunal es una prerrogativa exclusiva del Gobernador, al am-paro de nuestro sistema tripartita de poderes.(5)
*792rv
En vista de lo anterior, estoy conforme con el proceder mayoritario. La presentación de recursos judiciales no debe servir como instrumento para adelantar causas polí-ticas ni mucho menos cuestionar injustificadamente la le-gitimidad de los miembros de nuestra Judicatura. El dis-curso político de aspirantes a cargos públicos es solo propio en la tribuna política, donde parece que todo cabe, mas no lo es, ni puede serlo, ante el estrado judicial. El peticiona-rio se ha equivocado de foro.
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Martínez Torres.
Estoy conforme con la expedición del recurso de certifi-cación intrajurisdiccional y la desestimación de la de-manda de epígrafe, por los fundamentos que se explican en la Opinión del Tribunal.
I — i
El viernes, 12 de febrero de 2016, el Gobernador de Puerto Rico, Hon. Alejandro García Padilla, le presentó al Senado para su consejo y consentimiento la nominación de la entonces Jueza Asociada del Tribunal Supremo, Hon. Maite D. Oronoz Rodríguez, para ocupar el cargo de Jueza Presidenta de ese mismo foro. El 22 de febrero de 2016, el Senado descargó a la Comisión de Asuntos de lo Jurídico, Seguridad y Veteranos de su obligación reglamentaria de evaluar la nominación de la Jueza Oronoz Rodríguez y pre-sentar un informe al Cuerpo con su recomendación. De esa *793forma, la nominación de la Jueza pasó directamente a con-sideración del Pleno del Senado de Puerto Rico, por lo que no se celebraron vistas públicas y la Comisión no preparó un informe con sus hallazgos y recomendaciones.
Ese mismo día, el Ledo. Hiram J. Torres Montalvo pre-sentó en el Tribunal de Primera Instancia una demanda de interdicto, preliminar y permanente, y una solicitud de sentencia declaratoria. Alegó que se debía emitir un inter-dicto para evitar que la Jueza Oronoz Rodríguez fuera con-firmada como Jueza Presidenta “en contravención a la Constitución del Estado Libre Asociado de Puerto Rico y de las nociones básicas de una sana administración democrá-tica que elimine las injusticias y el fraude”. Apéndice del recurso de certificación, pág. 5. El licenciado Torres Mon-talvo argüyó que, en vista de que la Constitución no dis-pone un mecanismo para la selección del Juez Presidente de este Foro, se debía recurrir al Art. 7 del Código Civil, 31 LPRA see. 7, para determinar, conforme al principio de equidad, que le corresponde a los Jueces Asociados de este Tribunal seleccionar al Juez Presidente. Justificó su inte-rés en la controversia al expresar que “es un abogado de profesión por lo que es una parte directamente afectada por la administración de los Tribunales”. Apéndice del Re-curso de certificación intrajurisdiccional, pág. 3.
Posteriormente, el 25 de febrero de 2016, el licenciado Torres Montalvo presentó ante nos un recurso de certifica-ción intrajurisdiccional en el que nos solicitó que certificá-ramos el caso mencionado, dejáramos sin efecto el nombra-miento de la Jueza Presidenta Oronoz Rodríguez y promulgáramos un reglamento interno para la selección del Juez Presidente, el cual incluyese un límite de años para ejercer ese cargo y cualquier otro mecanismo de remo-ción del Juez Presidente. Por su parte, el 29 de febrero de 2016, la Procuradora General, en representación del Go-bernador y del Estado Libre Asociado, presentó una solici-tud urgente de desestimación en la que argumentó que el *794peticionario carecía de legitimación activa, que la doctrina de cuestión política aplicaba a la controversia planteada y que se había tornado académica. Además, manifestó que la demanda carecía de méritos, pues no existía ambigüedad o una laguna en nuestra Constitución respecto al nombra-miento del Juez Presidente del Tribunal Supremo. Por todo lo anterior, nos invitó a desestimar de plano la demanda.
HH i — I
A. Certificación intrajurisdiccional
La certificación intrajurisdiccional es un mecanismo procesal discrecional que permite elevar inmediatamente a la consideración de este Tribunal cualquier asunto pen-diente ante el Tribunal de Primera Instancia o el Tribunal de Apelaciones cuando, entre otros escenarios, se plantean cuestiones de alto interés público que incluyen cualquier asunto constitucional sustancial al amparo de la Constitu-ción del Estado Libre Asociado de Puerto Rico o de Estados Unidos. 32 LPRAAp. V, R. 52.2. En el pasado hemos dejado claro que este es “el mecanismo adecuado para atender asuntos que requieren urgente solución, ya sea porque se afecta la administración de la justicia o porque el asunto es de tal importancia que exige una pronta atención”. UPR v. Laborde y otros I, 180 DPR 253 272-273 (2010). Ahora bien, debido a su carácter excepcional, al momento de eva-luar este tipo de recurso, debemos analizar rigurosamente los criterios siguientes: “(1) la urgencia, (2) la etapa en que se encuentran los procedimientos, (3) la necesidad que puede presentarse de recibir prueba y (4) la complejidad de la controversia”. Rivera Schatz v. ELA y C. Abo. PR II, 191 DPR 791, 849 (2014).
Recientemente establecimos, aunque mediante una Sentencia, que los nombramientos de los funcionarios de la Rama Judicial están revestidos del más alto interés pú-blico, por lo que un cuestionamiento sobre su corrección o *795validez debe ser atendido con premura para evitar que se socave la confianza del Pueblo en nuestro sistema de justicia. Nieves Huertas et al. v. ELA I, 189 DPR 611, 613 (2013). Por esa razón, en aquella ocasión expedimos un recurso de certificación intrajurisdiccional y trajimos a nuestra atención inmediata una demanda en la que se aducía que los nombramientos de varios jueces, incluso el del compañero Juez Asociado Señor Rivera García, eran nulos. Id.
En el caso ante nuestra consideración, el peticionario aduce que el nombramiento de la Jueza Presidenta Oronoz Rodríguez debe ser invalidado por este Tribunal, pues, se-gún alega, no se hizo conforme lo requiere nuestra Constitución. Al evaluar ese reclamo a la luz de los crite-rios expuestos, es forzoso concluir que nos encontramos ante un caso apropiado para ser elevado ante nuestra aten-ción inmediata mediante el mecanismo de certificación. La naturaleza de la controversia planteada, así como las im-plicaciones que esta tiene para la estabilidad, el funciona-miento y la confianza del Pueblo en la Rama Judicial de Puerto Rico, hacen imprescindible que resolvamos el asunto con gran premura. Además, adviértase que tanto la parte peticionaria como la parte recurrida están de acuerdo con que atendamos la demanda de epígrafe en es-tos momentos. Por consiguiente, no hay duda de que ese proceder es lo más apropiado en este caso.
B. Legitimación activa
La legitimación activa de las partes que reclaman algún remedio ante los tribunales es un requisito de la doctrina de justiciabilidad. Esta requiere que las controversias que los tribunales resuelvan: (1) sean definidas y concretas, de tal forma que afecten las relaciones jurídicas entre las par-tes que tienen un interés antagónico; (2) que el interés sea real y sustancial de manera que se pueda conceder un re-medio específico mediante una sentencia de carácter con-cluyente, y (3) que la controversia sea propia para una de-*796terminación judicial. Asoc. Fotoperiodistas v. Rivera Schatz, 180 DPR 920, 932 (2011). Así, las controversias justiciables se distinguen de disputas hipotéticas o abs-tractas, así como casos académicos o ficticios. Id.
Hemos resuelto que para que una parte posea legitima-ción activa, es necesario que cumpla con los requisitos si-guientes: (1) que ha sufrido un daño claro y palpable; (2) que ese daño es real, inmediato y preciso, no abstracto o hipoté-tico; (3) que existe conexión entre el daño sufrido y la causa de acción ejercitada, y (4) que la causa de acción surge bajo el palio de la Constitución o una ley. Fund. Surfrider y otros v. A.R.Pe., 178 DPR 563 (2010).
En Nieves Huertas et al. v. ELA I, supra, varios deman-dantes alegaron tener legitimación activa para cuestionar la validez de ciertos nombramientos judiciales, por el mero he-cho de ser abogados, puesto que la supuesta nulidad de los nombramientos afectaría a sus representados, así como el ordenamiento legal y el interés público. En ese entonces de-jamos claro, mediante una Sentencia que hoy resulta suma-mente persuasiva, que ese interés genérico no era suficiente para incoar un pleito a esos fines. De esa forma expresamos que resolver lo contrario hubiese “implicado que cualquier persona pu [diese] impugnar o hacer cualquier reclamación ante la violación de cualquier ley sin [tener] la necesidad de exponer el daño específico que tal actuación le provoca [se]”, íd., pág. 617.
En el caso que hoy nos ocupa, al igual que en Nieves Huertas et al. v. ELA I, supra, el peticionario aduce gené-ricamente que tiene legitimación activa debido a que es abogado y que el nombramiento de la Jueza Presidenta Oronoz Rodríguez incide sobre la administración de los tribunales, lo cual le afecta. Como se expresa en la Opi-nión de este Tribunal, entiendo que ese supuesto daño no es suficiente para concederle legitimación activa. Este no ha explicado en qué consiste el daño particular, real, palpable e inmediato que el nombramiento de la Jueza Pre-*797sidenta le ha causado. Por el contrario, su escueta alega-ción sobre este particular lo que demuestra es que nos encontramos ante un “daño” abstracto e hipotético. Por lo tanto, en vista de que el peticionario carece de legitima-ción activa, estoy conforme con la desestimación de la de-manda de epígrafe.
C. Honorarios de abogado
La Regla 44.1 de Procedimiento Civil, 32 LPRA Ap. V, dispone que cuando cualquier parte o su abogado haya pro-cedido con temeridad o frivolidad, el tribunal estará obli-gado a imponerle el pago de una suma por honorarios de abogado. El objetivo de “la imposición de honorarios de abo-gado en casos de temeridad es ‘establecer una penalidad a un litigante perdidoso que por su terquedad, obstinación, contumacia e insistencia en una actitud desprovista de fun-damentos, obliga a la otra parte, innecesariamente, a asu-mir las molestias, gastos, trabajo e inconveniencias de un pleito’ ”. (Citas omitidas). Andamios de PR v. Newport Bonding, 179 DPR 503, 520 (2010).
En este caso, el peticionario, al igual que los demandan-tes en Nieves Huertas et al. v. ELA I, supra, no ha presen-tado ningún fundamento jurídico que sustente sus alegaciones. Por el contrario, sus reclamos se hacen en el vacío y carecen de cualquier mérito. Esto ha tenido como consecuencia directa que la parte recurrida, el Estado Libre Asociado, haya tenido que incurrir innecesariamente en gastos para defenderse. Por lo tanto, estoy conforme con la imposición de honorarios de abogado como sanción al peticionario. Determinar lo contrario sería inconsistente con la esencia básica de la justicia, que nos exige tratar de igual manera a quienes se encuentran en situaciones análogas. De esa forma evitamos la arbitrariedad en el uso del poder. Así, apartarnos del curso de acción que seguimos en Nieves Huertas et al. v. ELA 1, supra, ante un escenario análogo al de autos nos obligaría a explicar si fuimos muy severos con la sanción en aquel entonces o si estamos siendo muy le-*798nientes con el peticionario en este caso. Mi voto es por la consistencia en el uso del poder. De esa forma protegemos la legitimidad del Tribunal y la confianza del Pueblo en sus instituciones.
r-H 1 — i
Antes de concluir, me veo compelido a hacer unas expre-siones adicionales debido al reciente ataque a la integridad y dignidad de este Tribunal, y de los Jueces y Juezas que lo componen.
En medio de la evaluación de la nominación de la Jueza Oronoz Rodríguez, el Senado de Puerto Rico, en el descargo de sus prerrogativas, determinó ofrecer su consejo y con-sentimiento de forma expedita, y sin la tradicional partici-pación de la ciudadanía en vistas públicas. El Presidente de ese Cuerpo, Hon. Eduardo Bhatia Gautier, justificó el trámite acelerado al alegar que desde este Tribunal “pre-tendían usurpar el derecho del gobernador a nombrar al juez presidente”. K. Ortiz Serrano, Reacción de juez eclipsa juramentación de Oronoz, Metro, miércoles, 24 de febrero de 2016, pág. 2. El senador Bhatia Gautier expresó que contaba con “información fidedigna de que esa posibilidad era real, y esa posibilidad era una agenda de algunos se-nadores del Partido Nuevo Progresista y de alguna gente que estaban confabulándose con algunos abogados y apa-rentemente había unos oídos bastante receptivos de algu-nas personas que ocupan hoy la posición de jueces del Supremo”. Bhatia justifica confirmación expreso de Oronoz, Noticel, 23 de febrero de 2016. Según el senador, tenía co-nocimiento de que “había una disposición, disponibilidad de alguna de las personas que hay en el Tribunal Supremo, que [...] quieren abrogarse el poder de nominar y nombrar al juez presidente fuera de lo que dicen las leyes tradicio-nales de Puerto Rico”. Id.
Resulta sorprendente y lamentable que el Presidente *799del Senado llevara a ese cuerpo a actuar de forma atrope-llada a base de un mero rumor de pasillo que llegó a sus oídos. Ese proceder solo tuvo como efecto desacreditar in-justamente a la Jueza Presidenta Oronoz Rodríguez y le impidió poder presentar al Pueblo de Puerto Rico sus planes desde la presidencia de esta Rama de Gobierno, así como poder atender cualquier duda relacionada con su ca-pacidad para asumir los deberes del cargo. Por un rumor de pasillo se mancilló la imagen de la Jueza Presidenta. Por un rumor infundado también se privó al Pueblo de Puerto Rico de expresarse respecto a tan importante nombramiento. Eso no tan solo es contrario a la costumbre en el Senado al evaluar a las personas nominadas a ocupar un cargo en este Foro, sino que tampoco es consecuente con las consignas que profesan los dirigentes de ese Cuerpo que exhortan enérgicamente al Pueblo a hablar y a hacerse sentir. Pero no es a mí a quien le corresponde pasar juicio sobre esa actuación del Presidente del Senado, la cual, sin lugar a dudas, estaba dentro de sus prerrogativas. Eso lo juzgará el Pueblo de Puerto Rico en su día.
Ahora bien, lo que sí puedo, y más bien, estoy obligado a hacer, es defender la integridad y dignidad de este Tribunal. Bajo ningún concepto puedo permanecer callado cuando se mancilla al Tribunal Supremo, usándolo como una ficha política. Lo que dio pie al trámite tan precipitado de confirmación de la Jueza Presidenta fue una mera con-jetura que, para colmo, raya en la frivolidad y carece de todo mérito. Como se menciona en la Opinión del Tribunal, eso se sabía desde marzo de 2014, cuando el Juez Presi-dente Señor Hernández Denton hizo público el sentir de todos los integrantes de este Tribunal:
Luego de dialogar con mis compañeros jueces asociados y jue-zas asociadas sobre este asunto, puedo afirmar que todos esta-mos de acuerdo en que es al gobernador de Puerto Rico a quien corresponde cubrir esa vacante con el consejo y consentimiento del Senado. De la misma manera que hemos defendido las pre-rrogativas constitucionales de la Rama Judicial, somos deferen-tes y respetamos las prerrogativas constitucionales de las otras *800ramas de gobierno. (Énfasis suplido.) Romero Barceló insta a jueces a escoger al presidente del Supremo, El Nuevo Día, 4 de marzo de 2014, http://www.elnuevodia.com/noticias/politica/ nota/romerobarceloinstaajuec esaescogeralpresidentedelsupre-mo-q735943/ (última visita, 7 de marzo de 2016).
El texto de la Constitución de Puerto Rico crea dos pues-tos distintos en este Tribunal, a saber, el de Juez Presi-dente y el de Juez Asociado. Art. V, Sec. 3, Const. ELA, LPRA, Tomo 1. No existe tal cosa como un cargo genérico de "juez del Tribunal Supremo”. Acto seguido, la Constitu-ción dispone expresamente que le corresponde al Goberna-dor nombrar a todos “los jueces”, con el consejo y consenti-miento del Senador. Art V, Sec. 8, Const. ELA, LPRA, Tomo 1. Tanto el Juez Presidente, como los Jueces Asociados son “jueces”, por lo que no cabe duda que en nuestro ordena-miento constitucional, la nominación de ambos es prerro-gativa del Gobernador. Ese ha sido el entendido desde el primer nombramiento del Juez Presidente luego de que se aprobara la Constitución en 1952, cuando el Gobernador Luis Muñoz Marín envió al Senado el nombramiento del entonces Juez Asociado Aaron Cecil Snyder para sustituir al Juez Presidente Roberto H. Todd Borrás en ese cargo.
Adviértase que la Constitución de Puerto Rico, a dife-rencia de la de otras jurisdicciones de Estados Unidos, no dispone que todos los jueces, salvo el Juez Presidente, se-rán nombrados por el Gobernador. Por lo tanto, dado que la Constitución no establece una excepción para el nombra-miento del Juez Presidente, este recae, al igual que el resto de los nombramientos judiciales, en manos del Gobernador de Puerto Rico. Para una discusión en detalle sobre este particular, véase L. Rivera Méndez, Chief Justice of Puerto Rico’s Supreme Court: A Gubernatorial Appointment or a Court Election, 84 Rev. Jur. UPR 1077 (2015).
Me da pena que el senador Bhatia Gautier, quien es abogado de profesión, le diera alguna credibilidad a esa conjetura sin sentido. Estaba desmentida desde 2014. Pero más decepcionante resulta que la utilizara como base para desarrollar una teoría de conspiración imaginaria, en la *801que este Tribunal asumía un rol antagónico frente al Go-bernador y a la Asamblea Legislativa. Esa maniobra, digna de una teleserie estilo House of Cards, tuvo como conse-cuencia directa insertar a este Tribunal en medio de un debate político partidista al cual no pertenece, y lacerar así la dignidad y confianza del Pueblo en esta Rama.
Debe quedar claro que la Constitución establece que los nombramientos a este Tribunal recaen en las ramas políti-cas y, por lo tanto, las personas nombradas a este Foro re-flejan una filosofía judicial consistente con la de los funcio-narios que el Pueblo eligió para llevar a cabo esos nombramientos. Así lo expresé junto a la hermana Jueza Asociada Señora Pabón Charneco en Martínez Román y otros v. E.L.A., 177 DPR 569 (2009) (decisión referente a una moción de inhibición). La facultad del gobernador para nombrar todos los jueces, incluyendo a la Jueza Presidenta, responde a esa facultad. Como señaló el delegado Víctor Gu-tiérrez Franqui el 3 de diciembre de 1951 en la Convención Constituyente, quitarle al Gobernador la facultad de nom-brar los jueces para traspasarla a un “consejo judicial”, como proponía la minoría en la convención,
[...] sería divorciar la selección de los jueces del proceso po-lítico de un pueblo, para entregarlos a la selección de una clase, que es la clase profesional, que tiene que postular ante esos mismos jueces.
Yo les digo, señorita Presidenta y compañeros delegados, que en el curso del tiempo dedicado al estudio de estas proposicio-nes me tropecé con, por lo menos, cinco o seis formas distintas de integrar este consejo judicial, y en todas ellas encontré siem-pre el mismo defecto. O sea, en un gobierno democrático es malo que el Senado de Puerto Rico, electo por el pueblo, sea el que decida quién va a ser una persona aceptable para ser juez. Es malo que el Gobernador de Puerto Rico, electo por el pueblo, haga la designación inicial correspondiendo al mandato del pueblo. Pero es muy bueno que nueve abogados, que nunca han tenido ningún respaldo público, ni del pueblo, sean los que en cónclave se reúnan, y obliguen al Gobernador y al Senado en la selección de los jueces. Yo no puedo concebir que ése sea el sis-tema ideal en una democracia [...] 1 Diario de Sesiones de la Convención Constituyente 483 (ed. 1961).
*802Esta institución no es un balón para que los políticos de turno lo arrojen a su antojo en aras de ganar adeptos o ade-lantar sus agendas en la arena político partidista. El ejerci-cio responsable del poder en un sistema democrático exige de los dirigentes de cada una de las tres Ramas de Gobierno “prudencia, respeto y deferencia” hacia las demás. PIP v. CEE, 120 DPR 580, 611 (1988). Lo contrario simplemente no es propio de los hombres y mujeres de Estado y no es lo que el Pueblo espera de sus gobernantes. Sin lugar a dudas, la actuación del Presidente del Senado durante ese proceso dista mucho de esos postulados. Pero no se le puede pedir peras al olmo. Después de todo, esta no es la primera vez que el Presidente del Senado antagoniza, desacredita y le falta el respeto a la Rama Judicial en aras de adelantar su agenda política. Véase Alvarado Pacheco y otros v. ELA, 188 DPR 594, 608-610 (2013).
Lo mismo aplica al licenciado Torres Montalvo y a los políticos que han cuestionado la legalidad del nombra-miento de la Jueza Presidenta. Tampoco puedo guardar si-lencio cuando se cuestiona la legitimidad del cargo que os-tenta una integrante de este Tribunal, con el objetivo de adelantar candidaturas en primarias y cuando se hace creer al Pueblo que este Foro es un comité partidista sujeto al patronazgo político. No puedo quedarme callado cuando se trata de socavar la confianza del Pueblo en sus instituciones por pura gula partidista. Eso es un pecado capital contra la democracia. La frivolidad de la demanda debió ser evidente para el licenciado Bhatia Gautier y, de igual modo, para el licenciado Torres Montalvo. Por eso, coincido con la imposi-ción de honorarios de abogado al peticionario.
IV
Por todo lo anterior, estoy conforme con la desestima-ción de la demanda de epígrafe y la imposición de honora-rios de abogado alpeticionario.
*803Opinión de conformidad emitida por el
Juez Asociado Se-ñor Estrella Martínez.
Por estar convencido de que la nominación y confirma-ción de todas las personas que ocupamos la silla de juez o jueza en nuestro sistema de justicia es producto de la pre-rrogativa exclusiva de las Ramas Ejecutiva y Legislativa —como consecuentemente lo he expresado en varios fo-ros— estoy conforme con la determinación de este Tribunal. Por ello, descarto la propuesta del peticionario de que usurpemos mediante reglamentación —como una es-pecie de “pivazo” judicial— las facultades de nombra-miento y confirmación correspondientes a las aludidas Ra-mas y convirtamos el proceso en uno eleccionario entre los miembros del Pleno. De esta forma, respetamos los límites claros que imparte nuestra Constitución.
H
El caso de epígrafe encuentra su génesis el 22 de febrero de 2016, cuando el Ledo. Hiram J. Torres Montalvo (licen-ciado Torres Montalvo o peticionario) presentó ante el Tribunal de Primera Instancia una Demanda de injunction preliminar y permanente y solicitud de sentencia declarato-ria, contra el Estado Libre Asociado de Puerto Rico (ELA) y el Hon. Alejandro García Padilla, en su capacidad oficial. En esencia, solicitó un interdicto preliminar para impedirle al ELA el nombramiento y confirmación de la Hon. Maite D. Oronoz Rodríguez como Jueza Presidenta de este Tribunal. A su vez, alegó que procedía decretar la ausencia de funda-mento constitucional para delegar en el Gobernador de Puerto Rico la facultad de nombrar al Juez Presidente o Jueza Presidenta de este Tribunal. En cuanto a ello, argu-mentó que esa autoridad debía recaer en los miembros de este Tribunal.
*804En atención a lo anterior, el 23 de febrero de 2016, el foro primario emitió una orden mediante la cual, entre otras cosas, le concedió cinco días a la parte demandada para que expusiera su posición en torno a la demanda in-coada por el licenciado Torres Montalvo. Previo al venci-miento del plazo concedido, el 25 de febrero de 2016, el licenciado Torres Montalvo acudió ante este Tribunal me-diante Recurso de certificación intrajurisdiccional.
En su comparecencia, el peticionario plantea que el nom-bramiento del Juez Presidente o Jueza Presidenta de este Tribunal por parte del Gobernador no encuentra apoyo jurí-dico en la Constitución ni en nuestros pronunciamientos jurisprudenciales. En ese sentido, aduce que ese método de nombramiento vulnera nociones básicas de democracia y de sana administración de la justicia. Amparado en lo anterior, el licenciado Torres Montalvo solicita que dejemos sin efecto el nombramiento de la Hon. Maite D. Oronoz Rodríguez como Jueza Presidenta de este Tribunal. De igual forma, suplica que este Tribunal promulgue un “Reglamento In-terno” para la selección del Juez Presidente o Jueza Presi-denta, el cual incluya un límite de años para ejercer el cargo y mecanismos para su remoción.
Por su parte, el 29 de febrero de 2016, el ELA, por con-ducto de la Oficina de la Procuradora General, compareció ante nos mediante Urgente solicitud de desestimación. En ésta sostiene que el licenciado Torres Montalvo carece de legitimación activa para promover un pleito en el cual solo invoca un “interés generalizado” en el funcionamiento de los tribunales. Del mismo modo, argumenta que la petición de interdicto instada por el peticionario advino académica, por razón de que el 22 de febrero de 2016, el Senado con-firmó a la Hon. Maite D. Oronoz Rodríguez como Jueza Presidenta de este Tribunal y posteriormente prestó jura-mento al cargo que ocupa. Además, la Oficina de la Procu-radora General alega que la demanda presentada es paten-temente inmeritoria y frívola, ya que no existe ninguna
*805ambigüedad en nuestra Constitución en torno a que el nombramiento del Juez Presidente o Jueza Presidenta de este Tribunal le corresponde al Primer Ejecutivo, sujeto al consejo y consentimiento del Senado.
Examinado el caso, este Tribunal decidió certificar y dis-poner prontamente de la controversia. Mediante el dicta-men que hoy emite, se resuelve que ésta no es justiciable, ya que el licenciado Torres Montalvo carece de legitimación activa para promover el pleito de epígrafe. Aun desde el prisma más liberal de la concesión de acceso a la justicia, estoy conforme con el dictamen de este Tribunal, en cuanto a que el peticionario no cumple con los criterios esenciales de la llamada legitimación activa.
Ahora bien, dado el incuestionable interés público apre-miante que reviste este caso y la persistencia del debate jurídico en torno al tema, estimo oportuno expresarme con relación a la controversia medular que éste presenta; esto es: cómo debe seleccionarse la persona que ocupará la pre-sidencia de este Tribunal. Nieves Huertas et al. v. ELA I, 189 DPR 611 (2013); Acevedo Vilá v. Meléndez, 164 DPR 875 (2005). Este asunto primordial nunca había estado ante nuestra consideración mediante un caso-controversia y, ciertamente, requiere la más pronta atención. Ello, en aras de otorgarle certeza a un aspecto fundamental del fun-cionamiento del Poder Judicial, sin postergar aún más la resolución de esta controversia. Veamos.
1 — I 1 — i
Sabido es que el método de selección de jueces mediante el nombramiento del Primer Ejecutivo y posterior confir-mación del Senado, rige en nuestra jurisdicción desde hace más de un siglo.(1) Las discusiones suscitadas en la Con-*806vención Constituyente, plasmadas en el Informe de la Co-misión de la Rama Judicial, constituyen evidencia irrefutable de la intención de los constituyentes de mantener en nuestra jurisdicción el sistema de selección de jueces por nominación del Gobernador. Surge de aquellos históricos debates que, luego de considerar cuidadosamente otras for-mas de selección de jueces, la Comisión de la Rama Judicial recomendó retener en nuestra Constitución “la forma de selección tradicional en el sistema judicial de Puerto Rico”. (Énfasis suplido). IV Diario de Sesiones de la Con-vención Constituyente de Puerto Rico 2610 (ed. 2003). De esta forma, tras concluir que el sistema tradicional de se-lección de jueces por nombramiento del Gobernador era el más adecuado, la Comisión no encontró motivo alguno para que se alterara o derogara esa tradición. Id., págs. 2610-2611.
Cabe resaltar que los constituyentes descartaron una enmienda que proponía adoptar un método de nombra-miento de jueces de este Tribunal mediante la participa-ción de un Consejo Judicial, compuesto por nueve miem-bros,(2) que sometería una terna de tres candidatos a la consideración del Gobernador. Diario de Sesiones, supra, Vol. I, págs. 479-480. Los constituyentes rechazaron este método fundamentados en que no era deseable permitir que un grupo de nueve letrados, jueces y antiguos jueces controlaran el nombramiento de jueces de este Tribunal. Id., pág. 483. Argumentando en contra de establecer el pro-puesto Consejo Judicial, el delegado Gutiérrez Franqui ex-*807presó que “sería divorciar la selección de los jueces del pro-ceso político de un pueblo, para entregarlos a la selección de una clase, que es la clase profesional, que tiene que postular ante esos mismos jueces”. (Énfasis suplido). íd.
Por último, es menester señalar que los constituyentes no vislumbraron que el principio cardinal de independen-cia judicial requiriera modificar la tradicional facultad del Gobernador y el Senado de nombrar y confirmar, respecti-vamente, los jueces de nuestro sistema judicial. Al debatir sobre el tema, los constituyentes identificaron varios as-pectos que garantizaban la necesaria independencia judicial y que permitían que no se modificara el sistema tradi-cional de nombramiento de jueces, a saber: (1) el sistema integrado de los tribunales; (2) el término de nombra-miento de los jueces; (3) la facultad de este Tribunal de adoptar reglas de procedimiento civil, criminal y de eviden-cia; (4) el poder de la Rama Judicial con relación a la ad-ministración de los tribunales; (5) la compensación de los jueces fijada por ley; (6) el mecanismo de separación de los jueces de sus puestos; (7) las limitaciones de participación de los jueces en campañas políticas, y (8) la composición de este Tribunal y los mecanismos para variarla. Diario de Sesiones, supra, págs. 452-455. Indudablemente, para los constituyentes el sistema tradicional de nominación de jue-ces preserva la independencia necesaria que debe existir en nuestro sistema republicano de gobierno.
Como se puede apreciar, el método de nombramiento de jueces por parte del Gobernador en nuestra jurisdicción no es un asunto meramente de tradición, sino que tiene su génesis en una ponderada determinación de nuestros cons-tituyentes de mantener la forma de selección tradicional en el sistema judicial de Puerto Rico.
A. Evidentemente, la decisión de los constituyentes con respecto al sistema de nombramiento de jueces quedó consumada al aprobarse el texto final de la Constitución de Puerto Rico en 1952. Elaboremos.
*808Como es conocido, entre sus disposiciones, la Constitu-ción le otorga vida jurídica al Poder Judicial, y por ende, a este Tribunal. Precisamente, en su Art. V, Sec. 3, nuestra Carta Magna establece que este Tribunal será el de última instancia y “se compondrá de un juez presidente y cuatro jueces asociados”. LPRA, Tomo 1, ed. 2008, pág. 412. Es de-cir, entre las personas que ocupan cargos en este Tribunal, existe un puesto de Juez Presidente o Jueza Presidenta y varios puestos de jueces y juezas asociadas. La cantidad de jueces que revela la Constitución puede ser modificada me-diante estatuto, a petición del propio Tribunal. Id.
Resulta oportuno indicar que la Constitución no solo ins-taura la figura del Juez Presidente o Jueza Presidenta de este Tribunal, sino que la distingue del cargo de Juez Aso-ciado o Jueza Asociada, toda vez que delimita las funciones primordiales que ejercerá. A tales efectos, dispone que “[e]l Juez Presidente dirigirá la administración de los tribunales y nombrará un director administrativo, quien desempeñará su cargo a discreción de dicho magistrado”.(3) Art. V, Sec. 7, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 416. Ello significa que por mandato constitucional el cargo de Juez Presidente o Jueza Presidenta no se circunscribe a presidir y dirigir los asuntos internos de este Tribunal, sino que tiene la enco-mienda de administrar el Poder Judicial.
Tal y como se acordó por parte de nuestros constituyen-tes, la Constitución le confiere al Gobernador de Puerto Rico la facultad de nombrar a los jueces que compondrán nuestro sistema judicial. Ello es así al amparo del Art. V, Sec. 8, de la Constitución en donde expresamente se dispone que “[l]os jueces serán nombrados por el Gobernador con el consejo y consentimiento del Senado”. (Énfasis suplido). Art. V, Sec. 8, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 417. Similar cláu-*809sula emana del Art. II, Sec. 2, de la Constitución de Estados Unidos en donde se establece claramente la facultad del Presidente para nominar a los jueces del Tribunal Supremo, con el consejo y consentimiento del Senado. Art. II, Sec. 2, Const. EE. UU., LPRA, Tomo 1, ed. 2008, pág. 173. Además, análoga cláusula obra en las constituciones de los estados de Maine, New Jersey, New Hampshire, Massachusetts y Delaware, las cuales sirvieron de precedentes para confeccio-nar la norma que establece nuestra Carta Magna, según consta expresamente en el Informe de la Comisión de la Rama Judicial. 4 Diario de Sesiones, supra, pág. 2611. Vé-ase, además, L. Rivera Méndez, Chief Justice of Puerto Rico’s Supreme Court: A Gubernatorial Appointment or a Court Election?, 84 Rev. Jur. UPR 1077 (2015).
Adviértase que la citada disposición constitucional hace referencia a todos los jueces de nuestro sistema judicial, por igual. Es decir, el texto de la Constitución no hace distincio-nes ni mucho menos clasifica por categorías o por responsa-bilidades los jueces que el Gobernador nombrará. Por tanto, es forzoso concluir que la alusión a “jueces” empleada en el Art. V, Sec. 8, de la Constitución incluye todo cargo de juez y, evidentemente, se extiende al puesto de Juez Presidente o Jueza Presidenta.
Con relación al caso particular de los miembros de este Tribunal, la Constitución indica que éstos “no tomarán po-sesión de sus cargos hasta que sus nombramientos sean confirmados por el Senado y los desempeñarán mientras observen buena conducta”. Art. V, Sec. 8, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 417. Precisa subrayar que la Constitución solo restringe la autoridad del Gobernador para nombrar a los jueces de este Tribunal según lo dis-puesto en su Art. V, Sec. 9, supra. De allí surge con meri-diana claridad que nadie podrá ser nombrado juez de este Tribunal a menos que sea ciudadano de Estados Unidos y de Puerto Rico, haya sido admitido al ejercicio de la aboga-cía en Puerto Rico por lo menos diez años antes del nom-*810bramiento y haya residido en Puerto Rico durante los cinco años inmediatamente anteriores al mismo. Id.
I — i H-1
En fin, tras examinar detenidamente el texto de la Constitución, así como el historial de la Convención Cons-tituyente, reafirmo que no existe posibilidad para elucu-brar otras posibles interpretaciones. Que quede claro: la facultad constitucional para nombrar todos y cada uno de los jueces y juezas que componen nuestro sistema judicial —incluida la persona que presidirá este Tribunal— reside exclusivamente en el Primer Ejecutivo, sujeto, claro está, al posterior consentimiento por parte del Senado. Nieves Huertas et al. v. ELA I, supra, pág. 620; Nogueras v. Hernández Colón, 127 DPR 638, 650 (1991) (per curiam); Hernández Agosto v. López Nieves, 114 DPR 601, 620 (1983). Habida cuenta de que el puesto de Juez Presidente o Jueza Presidenta es un cargo de “juez”, su nombramiento le co-rresponde al Gobernador, al amparo del claro mandato es-tatuido en el Art. V, Sec. 8, de nuestra Constitución. Ese es nuestro esquema constitucional.
Por lo tanto, opino que no existe ambigüedad o laguna en nuestro ordenamiento constitucional en torno a cómo debe seleccionarse la persona que habrá de presidir este Tribunal. La historia constitucional de este Pueblo revela dónde radica ese poder. Ese fue el método que decidieron mantener los constituyentes y el que finalmente se aprobó en la Constitución. No se vislumbró otro método alterno al establecido. Cualquier enmienda a nuestro esquema cons-titucional en esa esfera, debe ser efectuada mediante el curso político y legislativo correspondiente. En ninguna ju-risdicción estatal de Estados Unidos en la que el Pleno del Tribunal escoge a su Presidente el proceso ha sido provo-cado por un reclamo unilateral del cuerpo colegiado. Por el contrario, ese ejercicio de selección por parte del Pleno está *811contenido en sus respectivos ordenamientos constituciona-les o estatutarios, con un lenguaje que expresamente lo contempla. Véase Rivera, supra.
En consecuencia, considero que no hay espacio en nues-tro ordenamiento constitucional para concluir que el poder de nominar al Juez Presidente o Jueza Presidenta de este Tribunal recae en otra autoridad que no sea el Gobernador de Puerto Rico. Una interpretación en esa dirección cons-tituiría una lectura trunca del Art. V, Sec. 8, de nuestra Constitución, supra, conllevaría resultados absurdos y atentaría contra la división tripartita de poderes caracte-rística de nuestro sistema de gobierno. Tanto el texto de la Constitución, como el historial de su adopción, derrotan de su faz cualquier otra posible interpretación.
>
Al amparo de los fundamentos enunciados, estoy con-forme con la determinación que hoy toma este Tribunal.

 Todo esto está atado al hecho irrefutable de que el alegado “golpe de Estado” indicado nunca se materializó al momento de finalizar la presidencia del ex Juez Presidente Hernández Denton.


 Cabe señalar que, en momento alguno, ninguno de los Jueces y Juezas Aso-ciadas de este Tribunal se expresó públicamente para desmentirlo.


 Romero Barceló insta a jueces a escoger al presidente del Supremo, El Nuevo Día, http://www.elnuevodia.com/notieias/politica/nota/romerobarceloinstaajuecesaescogeralpresidentedelsupremo-1735943/ (última visita, 6 de marzo de 2016).


 Mediante un Recurso de Certificación Intrajurisdiccional este Tribunal posee la autoridad de considerar y resolver, discrecionalmente, cualquier asunto pendiente ante el Tribunal de Primera Instancia o el Tribunal de Apelaciones, cuando se pre-senten cuestiones noveles de derecho o se planteen asuntos de alto interés público que incluyan cualquier cuestión sustancial al amparo de la Constitución de Puerto Rico. Art. 3.002(f) de la Ley Núm. 201-2003 (4 LPRA sec. 24s(f)); AMPR et als. v. Sist. Retiro Maestros V, 190 DPR 854 (2014); U.P.R. v. Laborde Torres y otros I, 180 DPR 253 (2010). Véanse, además: Brau, Linares v. ELA et als., 189 DPR 1068, 1073-1074 (2013); Nieves Huertas et al. v. ELA I, 189 DPR 611 (2013); Alvarado Pacheco y otros v. ELA, 188 DPR 594 (2013).


 Recurso de Certificación Intrajurisdiccional presentado ante nos por el Ledo. Hiram Torres Montalvo el 25 de febrero de 2016, pág. 4.


 Regla 50 del Reglamento del Tribunal Supremo de Puerto Rico, 4 LPRAAp. XXI-B.


 Como veremos más adelante, dado el resultado al que arribamos, se hace innecesario que discutamos todos los argumentos señalados por el Gobierno en su Urgente Solicitud de Desestimación.


 La Ley del Gobernador Electivo de 1947 dejó intacta la facultad compartida entre ambas ramas del gobierno de Estados Unidos. Ley Pública Núm. 362 de 5 de agosto de 1947, 61 Stat. 770. No fue hasta la aprobación de nuestra Constitución que el Gobierno Federal, mediante la figura del Presidente y el Senado, dejó de tener injerencia en la designación de los jueces de este Foro.


 A solicitud de este Tribunal, a partir del 2011, el número de Jueces Asociados aumentó a ocho, por lo que en la actualidad, junto al cargo de la Jueza Presidenta, son nueve los miembros de nuestro Máximo Foro. Véanse: In re Solicitud Aumentar Núm. Jueces TS, 180 DPR 54 (2010); Art. 3.001 de la Ley Núm. 201-2003, 4 LPRA sec. 24r.


 Así fundamentó su oposición el delegado señor Gutiérrez Franqui en el debate de 3 de diciembre de 1951:
“Eso [...] sería divorciar la selección de los jueces del proceso político de un pueblo, para entregarlos a [...] una clase, que es la clase profesional, que tiene que postular ante esos mismos jueces.
“Yo no puedo concebir que ése sea el sistema ideal en una democracia”. 1 Diario de Sesiones de la Convención Constituyente de Puerto Rico 184 (1951-1952).


 Otra de las enmiendas propuestas sugirió la intervención de los dos orga-nismos legislativos en el proceso de confirmación de los jueces. 1 Diario de Sesiones, supra, pág. 632.


 Entre los mecanismos que coexisten en los diversos estados de la Unión Americana para escoger al Juez Presidente de los más altos foros están: (1) el nom-bramiento o designación por parte del Poder Ejecutivo; (2) la elección por el voto popular; (3) la selección por antigüedad de entre sus miembros; (4) por designación legislativa; (5) por nominación de una comisión judicial especializada, y (6) por elec-ción de entre los propios jueces asociados. L. Rivera Méndez, Chief Justice of Puerto Rico’s Supreme Court: A Gubernatorial Appointment or a Court Election?, 84 Rev. Jur. UPR 1077, 1087-1094 (2015).


 Los estados que siguen este proceso particularizado de selección al cargo de Juez Presidente son: Alaska, Arizona, Colorado, Florida, Georgia, Idaho, Illinois, Iowa, Kentucky, Michigan, Missouri, New Mexico, North Dakota, Oklahoma, Oregon, South Dakota, Tennessee, Utah, Virginia, Washington, Wyoming y West Virginia. Rivera Méndez, supra, pág. 1092.
Tomando por ejemplo la Constitución de Alaska, su texto fija como sigue:
“(b) The chief justice shall be selected from among the justices of the supreme court by a majority vote of the justices. His term of office as chief justice is three years”. (Enfasis nuestro). Art. IV, Sec. 2, Const. Alaska, http://ltgov.alaska.gov/ Mallott/serviees/alaska-constitution/article-iv-96A0the-judiciary.html
Asimismo, la Constitución del estado de Illinois establece que los Jueces del Tribunal Supremo/‘s/uzZZ select a Chief Justice from their number to serve for a term of three years”. (Énfasis nuestro). Art. VI, Sec. 3, Const. Illinois, http://www.ilga.gov/ commission/hb/con6.htm Por último, la ley suprema de Florida también prescribe que “[t]he chief justice of the supreme court shall be chosen by a majority of the members of the court”. Art. V, Sec. 2(b), Const. Florida. http://fcit.usf.edU/florida/docs/c/const/ const05.htm
Todo lo anterior es compatible, en nuestro caso, con la elección del cargo de presidente, tanto de la Cámara como del Senado de Puerto Rico. Esa autoridad reside en los miembros de su mismo cuerpo legislativo. Así lo fija taxativamente la letra de la Constitución de Puerto Rico:
“Cada cámara elegirá un presidente de entre sus miembros respectivos”. Art. Ill, Sec. 9, Const. PR, LPRA, Tomo 1, ed. 2008, pág. 388.
Abona a nuestra conclusión que los delegados no incluyeron un lenguaje similar para la designación del Juez Presidente del Tribunal Supremo. No lo hicieron porque expresamente asignaron al Gobernador esa facultad.


 Fragmento de la misiva dirigida al Hon. Eduardo Bhatia Gautier, Presi-dente del Senado de Puerto Rico, por el Hon. Erick V. Kolthoff Caraballo, Juez Aso-ciado, el 23 de febrero de 2016.


 Fragmento de la carta enviada a los Presidentes de los Cuerpos Legislativos de Puerto Rico, Hon. Eduardo Bhatia Gautier, Presidente del Senado y Hon. Jaime Perelló Borrás, Presidente de la Cámara de Representantes, por el Hon. Luis F. Estrella Martínez, Juez Asociado, el 26 de febrero de 2016.


 Art. II, Sec. 2, Const. EE. UU„ LPRA, Tomo 1.


 Cabe destacar, además, que el peticionario indicó que la presunta laguna que contiene nuestra Constitución exige que apliquemos el Art. 7 del Código Civil, 31 LPRA see. 7. Éste, como se sabe, preceptúa que cuando no haya “ley aplicable al caso, el tribunal resolverá conforme a equidad”. Id. Esto es, tomando en cuenta ‘la razón natural de acuerdo con los principios generales del derecho, y los usos y costumbres aceptados y establecidos”. íd. Así, aludió someramente al hecho de que en otras jurisdicciones la figura del Juez Presidente es seleccionada por sus pares en Pleno. Sobre tales alegaciones, baste con señalar que son palmariamente inmeritorias. En primer lugar, la invocación de la equidad consagrada en el Art. 7 del Código Civil es, a todas luces, un yerro considerable, sobre todo, cuando el asunto versa sobre cues-tiones relacionadas al Derecho Constitucional estructural. No cabe, pues, hablar de equidad; más bien lo que compete es leer integralmente las disposiciones constitu-cionales pertinentes e interpretarlas de conformidad. Por otra parte, la comparación de nuestra Constitución con sus contrapartidas estatales es improcedente, puesto que desvirtúa las particularidades propias de nuestro diseño constitucional.


 En lo que respecta la solicitud de injunction hecha por el peticionario, basta con señalar que la Jueza Presidenta Oronoz Rodríguez no solo fue confirmada, sino que también juramentó en su cargo, lo cual presupone que le fue entregada su comi-sión, la cual configura su interés propietario sobre el puesto. Ello, en cualquier caso, bien pudiera impedir la concesión de un injunction, puesto que, en lo pertinente, el Art. 678 del Código de Enjuiciamiento Civil expresamente prohíbe la concesión de éste “[p]ara impedir el ejercicio en forma legal de un cargo público o privado, por la persona que estuviera en posesión del mismo”. 32 LPRA see. 3524(5).


 Es preciso señalar que, en lo que a este Tribunal respecta, las únicas limita-ciones que condicionan la prerrogativa del gobernador de nombrar sus jueces son los requisitos para poder ser juez de este foro, según dispuestos en el Art. V, Sec. 9, Const. PR, LPRA, Tomo 1, ed. 2008, pág. 417 (“Nadie será nombrado juez del Tribunal Supremo a menos que sea ciudadano de los Estados Unidos y Puerto Rico, haya sido admitido al ejercicio de la profesión de abogado en Puerto Rico por lo menos diez años antes del nombramiento y haya residido en Puerto Rico durante los cinco años inmediatamente anteriores al mismo”).


 La comparación con las cámaras de la Rama Legislativa es improcedente. Baste con notar que éstas están facultadas para elegir sus propios presidentes por una disposición constitucional expresa. Véase Art. Ill, Sec. 9, Const. PR (“Cada cá-mara elegirá un presidente de entre sus miembros respectivos”). Es patentemente frívolo sostener que, dado que las cámaras legislativas tienen la facultad de nombrar a sus presidentes, este Tribunal está igualmente facultado para hacer lo propio. Ese pretendido silogismo es claramente deficiente, puesto que obvia el texto de la Cons-titución que, como dijimos, expresamente dispone que serán los propios miembros de los cuerpos legislativos quienes escogerán a sus respectivos presidentes. Asimismo, la Constitución es diáfanamente clara al disponer que la selección del Juez Presi-dente de este Tribunal, en tanto juez, es prerrogativa exclusiva del Gobernador, si bien con el consejo y consentimiento del Senado. Más que nada, la postura del peti-cionario se presenta como un mero artilugio.


 Valga señalar que en los estados de la nación norteamericana en donde se faculta al gobernador para nombrar al Juez Presidente “the constitution explicitly mentions the governor as the person granted the power to appoint the chief justice of the state’s court of last resort.” L. Rivera Meléndez, Chief Justice of Puerto Rico’s Supreme Court: A Gubernatorial Appointment of a Court Election?, 84 Rev. Jur. UPR 1077, 1087 (2015). Por otra parte, en seis estados —California, Connecticut, Maine, Massachusetts, Nebraska y Rhode Island— la disposición constitucional en cuestión es análoga a la nuestra:
“[i]n six of these state constitutions [California, Connecticut, Maine, Massachusetts, Nebraska y Rhode Island] the power to appoint the chief justice is afforded to the governor in very broad and general terms. What this means is that these constitutions do not state explicitly that the governor will appoint the chief justice. They only provide the governor with a sweeping mandate that affords him power to appoint all judges of the supreme court, or even a broader mandate allowing him to appoint all judicial officers of the state”, íd., pág. 1089.
Cabe señalar, además, que tanto la constitución de Maine como la constitución de Massachusetts fueron utilizadas como referencia para la redacción de la disposi-*792ción constitucional que nos ocupa. Art. V, Sec. 8, Const. PR, LPRA, Tomo 1. Véase 4 Diario de Sesiones de la ConvenciónConstituyente 2611 (1961).


 Adviértase que al amparo de las disposiciones de la Ley Foraker de 1900, el Presidente de Estados Unidos nombraba al Juez Presidente y a los Jueces Asociados de este Tribunal, con el consejo y consentimiento del Senado federal. Véase Carta Orgánica de 1900, See. 33, LPRA, Tomo 1, ed. 2008, pág. 45. Del mismo modo, nótese que bajo la Ley Jones de 1917 se mantuvo el poder del Presidente de Estados Unidos *806de nombrar al Juez Presidente y a los Jueces Asociados de este Tribunal, sujeto a la aprobación del Senado federal. Véase Carta Orgánica de 1917, Sec. 40, LPRA, Tomo 1, ed. 2008, pág. 125. Asimismo, tras la promulgación de la Ley Orgánica de la Judicatura de 1950, Ley Núm. 432 de 15 de mayo de 1950, se retuvo el método de selección de jueces mediante el nombramiento del Gobernador, sujeto al consejo y consentimiento del Senado. 1950 Leyes de Puerto Rico 1127-1149.


 Este Consejo Judicial estaría compuesto por el Juez Presidente del Tribunal Supremo, el Juez jubilado del Tribunal Supremo de mayor antigüedad, el Presidente del Colegio de Abogados, el Juez de Distrito de mayor antigüedad, el Decano del Co-legio de Derecho de la Universidad de Puerto Rico y cuatro abogados practicantes. I Diario de Sesiones de la Convención Constituyente de Puerto Rico 479-480 (ed. 2003).


 La Constitución de Puerto Rico también advierte que el Juez Presidente o Jueza Presidenta “presidirá todo juicio de residencia del Gobernador”. Art. Ill, Sec. 21, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 401. A su vez, por mandato constitucional tiene la encomienda de presidir la Junta Revisadora de los Distritos Senatoriales y Representativos. Art. Ill, Sec. 4, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 383.